                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


H&E EQUIPMENT SERVICES, INC.                                           CIVIL ACTION


VERSUS                                                                 19-134-SDD-EWD


LEONARD ST. GERMAIN




                                          RULING
        This matter is before the Court on the Partial Motion to Dismiss1 by H&E Equipment

Services, Inc. (“Plaintiff”). Leonard St. Germain (“Defendant”) has filed an Opposition2 to

this motion. For the following reasons, Plaintiff’s Motion3 shall be DENIED.

I.      FACTS AND PROCEDURAL HISTORY

        Plaintiff is in the business of selling, renting, servicing, maintaining construction

equipment, heavy industrial equipment, material handling equipment, and utility

equipment.4 Defendant was Plaintiff’s employee from January 2010 until December

2017.5 During his employment, Defendant entered into a Confidentiality, Non-

Competition, and Non-Solicitation Agreement with Plaintiff.6 Upon his resignation in

December 2017, Defendant became employed with Bottom Line Equipment, LLC




1
  Rec. Doc. 6.
2
  Rec. Doc. 11-1.
3
  Rec. Doc. 6.
4
  Rec. Doc. 11-1 p. 1.
5
  Id.
6
  Id.
59809

                                                                                  Page 1 of 14
(“Bottom Line”), which Plaintiff alleges is a direct competitor of Plaintiff.7 Plaintiff

alleges that “[s]ince accepting employment with Bottom Line, [Defendant] has

solicited and/or accepted business in violation of the Non-Compete Agreement” and

that Defendant “has used and disclosed H&E’s confidential business information,

while inducing H&E’s clients to terminate their business relationship with H&E.”8

Plaintiff alleges that it first became aware of the grounds for its action against

Defendant upon a review of Defendant’s email records, which indicated the following:

                On January 2, 2018, four days after his resignation and four
                days after his access rights were revoked, St. Germain access
                to his H&E email account and forwarded an Equipment
                Inventory Report to his personal email address. On January
                2, 2018, five days after his resignation and five days after his
                access rights were revoked, St. Germain gained access to his
                H&E email account and forwarded an email titled “A&G
                Mercury Tuggers – Looking for Offers” to his personal email
                address.”9

        This case invokes the Court’s diversity jurisdiction, as Plaintiff is a Delaware

corporation and Defendant is a resident of Louisiana. Defendant moves to dismiss

Plaintiff’s tortious interference with a contract claim. Defendant also moves to dismiss

Plaintiff’s conversion claim on the basis that (1) it is time barred, and (2) it is

preempted by the Louisiana Uniform Trade Secrets Act (LUTSA). The Court

considers each of these contentions in turn.




7
  Id. at p. 2.
8
  Rec. Doc. 11-1 p. 2-3.
9
  Id. p. 3.
59809

                                                                                   Page 2 of 14
II.     LAW AND ANALYSIS

        A. Rule 12(b)(6)

        When deciding a Rule 12(b)(6) motion to dismiss, “[t]he ‘court accepts all well-

pleaded facts as true, viewing them in the light most favorable to the plaintiff.’”10 The Court

may consider “the complaint, its proper attachments, documents incorporated into the

complaint by reference, and matters of which a court may take judicial notice.”11 “To

survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead ‘enough facts to state

a claim to relief that is plausible on its face.’”12

        In Twombly, the United States Supreme Court set forth the basic criteria

necessary for a complaint to survive a Rule 12(b)(6) motion to dismiss. “While a

complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed

factual allegations, a plaintiff’s obligation to provide the grounds of his entitlement to

relief requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.”13 A complaint is also insufficient if it merely

“tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’”14 However, “[a]

claim has facial plausibility when the plaintiff pleads the factual content that allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.”15 In order to satisfy the plausibility standard, the plaintiff must




10
   In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007) (quoting Martin v. Eby Constr.
    Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)).
11
   Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 763 (5th Cir. 2011).
12
   In re Katrina Canal Breaches Litigation, 495 F.3d at 205 (quoting Martin v. Eby Constr. Co. v. Dallas Area
    Rapid Transit, 369 F.3d at 467).
13
   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations and brackets omitted).
14
   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citations omitted).
15
   Twombly, 550 U.S. at 570.
59809

                                                                                                Page 3 of 14
show “more than a sheer possibility that the defendant has acted unlawfully.”16

“Furthermore, while the court must accept well-pleaded facts as true, it will not ‘strain

to find inferences favorable to the plaintiff.’”17 On a motion to dismiss, courts “are not

bound to accept as true a legal conclusion couched as a factual allegation.”18

        B. Analysis

            i.   Tortious Interference with Business Relations Claim

        Defendant contends that Plaintiff has failed to state a tortious interference with

business claim. Defendant argues that Plaintiff has not identified specific acts and

practices constituting unlawful interference, that Plaintiff has not offered facts

showing the prevention of business with a particular client, and that Plaintiff has not

alleged facts demonstrating “malice, spite, ill will, or with any other motive not driven

by profit.”19 In response, Plaintiff argues that its statements of fact are sufficient to

constitute “notice pleading” and are enough to put Defendant on notice that a tortious

interference with a contract claim is alleged against Defendant.20 Specifically, Plaintiff

argues that “malice may be alleged generally.”21

        In Marshall Investments Corporation v. R.P. Carbone Company,22 the district court

for the Eastern District of Louisiana aptly explained the applicable legal standards

governing this claim:




16
   Iqbal, 556 U.S. at 678.
17
   Taha v. William Marsh Rice University, 2012 WL 1576099 at *2 (quoting Southland Sec. Corp. v. Inspire
    Ins. Solutions, Inc., 365 F.3d 353, 361 (5th Cir. 2004)).
18
   Twombly, 550 U.S. at 556 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)).
19
   Rec. Doc. 6-1 p. 5.
20
   Rec. Doc. 11-1 p. 5.
21
   Id.
22
   No. 05–6486, 2006 WL 2644959, *5 (E.D. La. Sep. 13, 2006).
59809

                                                                                           Page 4 of 14
        Louisiana courts have recognized a cause of action for
        tortious interference with business relations. Junior Money
        Bags, Ltd. v. Segal, 970 F.2d 1, 10 (5th Cir.1992) (citations
        omitted); Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594, 601
        (5th Cir.1981). The cause of action for tortious interference
        with business derives from article 2315 of the Louisiana Civil
        Code. [LA. CIV. CODE] art. 2315(a) (“Every act whatever of
        man that causes damage to another obliges him by whose
        fault it happened to repair it.”); Dussuoy, 660 F.2d at 601.
        Tortious interference is based on the principle that the right to
        influence others not to deal is not absolute. Junior Money
        Bags, 970 F.2d at 10 (citing Ustica Enters., Inc. v. Costello,
        434 So.2d 137, 140 (La.Ct.App.1983). Louisiana law protects
        the businessman from ‘malicious and wanton interference,’
        though it permits interferences designed to protect legitimate
        interests of the actor. Dussouy, 660 F.2d at 601. A plaintiff
        bringing a claim for tortious interference with business must
        ultimately show “by a preponderance of the evidence that the
        defendant improperly influenced others not to deal with the
        plaintiff.” Junior Money Bags, 970 F.2d at 10 (quoting McCoin
        v. McGehee, 498 So.2d 272, 274 (La.Ct.App.1986). It is not
        enough to allege that a defendant's actions affected plaintiff's
        business interests; the plaintiff must allege that the defendant
        actually prevented the plaintiff from dealing with a third party.
        See Nowling v. Aero Servs. Int'l Inc., 752 F.Supp. 1302, 1312
        n. 7 (E.D.La.1990); Ustica, 434 So.2d at 140.

        Louisiana jurisprudence, however, has viewed this cause of
        action with disfavor. JCD Mktg. Co. v. Bass Hotels and
        Resorts, Inc., 812 So.2d 834,841 (La.Ct.App. 2002).
        “Louisiana courts have limited this cause of action by
        imposing a malice element, which requires that the plaintiff
        show the defendant acted with actual malice.” Id.; Dussouy,
        660 F.2d at 602. “Although its meaning is not perfectly clear,
        the malice element seems to require a showing of spite or ill
        will, which is difficult (if not impossible) to prove in most
        commercial cases in which conduct is driven by the profit
        motive, not by bad feelings. In fact, there appear to be no
        reported cases in which anyone actually has been held liable

59809

                                                                            Page 5 of 14
               for the tort.” George Denegre, Jr., et al., Tortious Interference
               and Unfair Trade Claims: Louisiana's Elusive Remedies for
               Business Interference, 45 Loy. L.Rev. 395, 401 (1999); see
               also Junior Money Bags, 970 F.2d at 11 (noting that tortious
               interference with business is a “very limited form of recovery”
               in Louisiana). In order to sustain a claim for tortious
               interference with business relations, actual malice must be
               pleaded in the complaint. Dussouy, 660 F.2d at 602.23

        Plaintiff asserts in the Complaint that Defendant “is actively competing for

business which [Plaintiff] would have had.”24 Further, in support of the tortious

interference claim, Plaintiff alleges:

               70. H&E had existing business relationships and valid
               business expectancies with respect to those H&E clients St.
               Germain personally worked with, services, and/or had contact
               with during their employment with H&E on its behalf.
               71. St. Germain had knowledge of such existing business
               relationships and valid business expectancies, both during his
               employment with H&E and following his resignation.
               72. St. Germain has intentionally interfered with and continues
               to intentionally interfere with such existing business
               relationships and valid business expectancies by wrongfully
               and tortuously inducing or causing those H&E clients he
               personally worked with, serviced and/or had contact with on
               H&E’s behalf, to terminate their existing business
               relationships with H&E and move their construction business
               to Equipment Depot, contrary to the No Solicit/No Compete
               restrictions in the agreements and, upon information and
               belief, by using and disclosing H&E’s Confidential Information
               to do so.
               73. St. Germain’s actions were without justification.25




23
   Marshall Investments Corp., 2006 WL at *5.
24
   Rec. Doc. 1 ¶25.
25
   Id. at p. 14 ¶¶70-73.
59809

                                                                                   Page 6 of 14
These allegations are sufficient to constitute a prima facie case for tortious

interference with business relations. Plaintiff alleges that Defendant caused clients

not to continue business relations with Plaintiff, demonstrating that Defendant

“actually prevented [Plaintiff] from dealing with a third party” rather than merely

affecting Plaintiff’s business interests.26 As for the actual malice element, Plaintiff

need only allege facts that support the plausible conclusion that Defendant acted with

malice.27 Plaintiff alleges that Defendant “had knowledge of existing business

relationships” and “intentionally interfered with and continues to intentionally interfere

with”28 those relationships. While there are no alleged facts regarding Defendant’s

state of mind or malign intent, Plaintiff’s allegations nonetheless “support the possible

conclusion that [Defendant] acted with malice.”29 Moreover, it is inappropriate for the

Court to delve into this factual inquiry at this stage in litigation. Consequently, the

Court finds that Plaintiff has sufficiently stated a claim for tortious interference with

business relations.

            ii. Conversion Claim

        Defendant moves to dismiss Plaintiff’s conversion claim because (1) it has

prescribed, and (2) it is preempted by LUTSA. These arguments present legal

questions that are resolvable by the Court at the Rule 12 pleading stage.

        Time Bar. Defendant argues that Plaintiff’s conversion claim should be

dismissed because it has prescribed.30 Plaintiff responds that its amended petition in


26
   Marshall Investments Corp., 2006 WL 2644959 at *5.
27
   See In re Katrina Canal Breaches Litigation, 495 F.3d at 205.
28
   Rec. Doc. 1 ¶¶71-72.
29
   Marshall Investments Corp., 2006 WL 2644959 at *5.
30
   Rec. Doc. 6-1 p. 6-7.
59809

                                                                               Page 7 of 14
the state court case prior to removal to this Court interrupted the prescriptive period

on its conversion claim.31 Plaintiff also argues that in any event, the prescriptive

period was suspended under contra non valentum, as Plaintiff claims it was not aware

of the grounds for its conversion claim until a later date after having filed its state

court lawsuit.32

        The prescriptive period for a conversion claim in Louisiana is one year, which

begins to run on the date of the injury or damage sustained by the plaintiff.33

Defendant contends that the prescriptive period began to run on January 3, 2018,

when Defendant “allegedly gained access to his H&E email account and forwarded

an email . . . to his personal account without authorization” that ultimately led to

Plaintiff’s injuries.34 Because Plaintiff filed the state court suit on March 1, 2019, the

Defendant argues, Plaintiff’s conversion claim was prescribed at the time of filing.35

        On the other hand, Plaintiff argues that the prescriptive period for its conversion

claim was interrupted when it amended its complaint in a separate state court

action.36 Plaintiff filed a lawsuit on July 6, 2018 against a different H&E employee;

Plaintiff amended its petition in that lawsuit on August 16, 2018 to add Defendant as

a defendant.37 In that amended petition, Plaintiff argues that it asserted a conversion

claim against Defendant by including the following language:




31
   Rec. Doc. 11-1 p. 6.
32
   Rec. Doc. 11-1 p. 8-10.
33
   LA. CIV. CODE art. 3492.
34
   Rec. Doc. 6-1 p. 6.
35
   Id.
36
   Rec. Doc. 11-1 p. 6.
37
   Id.; see H&E Equipment Services v. Gary Eberhardt, No. 785-43(F), 24th Judicial District of Jefferson
Parish (July 6, 2019).
59809

                                                                                           Page 8 of 14
                Moreover, upon information and belief, contrary to his
                obligations under the [Confidentiality, Non-Competition, and
                Nonsolicitation] Agreement, and in material breach thereof,
                St. Germain has possession of, and has used and disclosed,
                and continues to use and disclose, H&E’s Confidential
                Information, including, but not limited to, H&E’s confidential
                an[d] proprietary information pertaining to its clients, their
                needs, and H&E’s rates and fee structure for such clients, in
                an effort to compete unfairly with H&E for his own benefit and
                that of his new employer, Bottom Line Equipment.

Therefore, Plaintiff argues, the conversion claim’s prescriptive period was interrupted

on the date of amendment of the state court petition in H&E Equipment Services v.

Eberhardt on August 16, 2018, which is within the one-year time bar.

        LA. CIV. CODE art. 3462 provides that “[p]rescription is interrupted . . . when the

obligee commences action against the obligor, in a court of competent jurisdiction.”38

Comment (b) to art. 3462 elaborates that “[t]he filing of suit in a court of competent

jurisdiction and venue interrupts any kind of prescription as to the causes of action

therein sued upon, provided the plaintiff is a proper party plaintiff and the defendant

is a proper party defendant.” When a prescriptive period is interrupted, “the time that

has run is not counted.”39 The interruption continues for as long as the suit is

pending,40 and prescription begins to run anew from the last day of interruption.41

        The Court finds that Plaintiff’s conversion claim has not prescribed. Plaintiff

interrupted the prescriptive period for its conversion claim against Defendant on

August 16, 2018, when Plaintiff amended its state court petition in another case and


38
   LA. CIV. CODE art. 3462.
39
   LA. CIV. CODE art. 3466.
40
   LA. CIV. CODE art. 3463.
41
   LA. CIV. CODE art. 3466.
59809

                                                                                 Page 9 of 14
asserted a conversion claim against Defendant. The fact that the claim was asserted

in a different case has no effect on the interruption; the Louisiana Civil Code’s

provisions on interruption are concerned not with the legal proceeding itself, but with

the underlying cause of action. When Plaintiff asserted its cause of action—the

conversion claim—against Defendant on August 16, 2018, the conversion claim had

not yet prescribed and was therefore interrupted within the one-year prescriptive

period.

        Plaintiff correctly argues that although La. Civ. Code art. 3463 establishes that

interruption is deemed to have not occurred when a plaintiff voluntarily dismisses the

suit42—which Plaintiff did in the prior state court action43—interruption does occur if

a second suit asserting the same cause of action is filed while the first suit is still

pending.44 Plaintiff filed the present suit against Defendant in state court on April 1,

2019 while its first suit was still pending; therefore, even though Plaintiff voluntarily

dismissed the first suit, its conversion claim against Defendant had not prescribed.

Especially in light of prescription being disfavored, the Court finds that interruption

prevented prescription of Plaintiff’s conversion claim.

        In any event, Plaintiff’s conversion claim was suspended under the doctrine of

contra non valentem. Contra non valentem prevents the running of liberative prescription




42
   LA. CIV. CODE art. 3463.
43
   Rec. Doc. 11-1 p. 8.
44
   Batson v. Cherokee Beach and Campgrounds, 530 So.2d 1128, 1130-31 (La. 1988); see also Shepach
v. Tanner, 1997 WL 685353 at *3-4 (“The Louisiana Supreme Court [found] that the filing of a suit, which if
dismissed without prejudice, abandoned, or not prosecuted would not interrupt prescription, but which was
pending at the time a second suit is filed, acts as an interruption of prescription at the time the second suit
is filed. This has continued to be the rule followed by Louisiana courts.”) (internal citations omitted).
59809

                                                                                                Page 10 of 14
when the cause of action is not known or reasonably knowable by the plaintiff.45 There

are four instances recognized by the Louisiana Supreme Court where contra non

valentem is applied to prevent the running of prescription:

            (1) where there is some legal cause which prevented the courts or their
            officials from taking cognizance of or acting on the plaintiff's action; (2)
            where there was some condition coupled with the contract or connected
            with the proceedings which prevented the creditor from suing or acting;
            (3) where the debtor himself has done some act effectually to prevent
            the creditor from availing himself of his cause of action; or (4) where the
            cause of action is neither known nor reasonably knowable by the plaintiff
            even though this ignorance is not induced by the defendant.46

        Plaintiff asserts that the fourth category of contra non valentem applies to this case

because it was not aware of the facts giving rise to its conversion claim against Defendant

at the time of filing.47 Specifically, Plaintiff contends that it became aware of the grounds

for its conversion claim “when it reviewed [Defendant’s] email account” on February 26,

2019.48 Plaintiff argues that it filed the present suit against Defendant as a result of

searching Defendant’s email records, as evidenced by the inclusion of other claims

against Defendant in addition to the claims asserted in the first suit.49 Because

“[p]rescription commences when a plaintiff obtains actual or constructive knowledge of

facts indicating to a reasonable person that he or she is the victim of a tort,”50 Plaintiff’s

conversion claim did not begin to accrue until it had actual or constructive knowledge of

the grounds for its claim, which Plaintiff alleges occurred on February 26, 2019. Thus,


45
   Cole v. Celotex Corp., 620 So.2d 1154, 1156-57 (La. 1993).
46
   Dominion Exploration & Prod., Inc. v. Waters, 07–0386, (La.App. 4 Cir. 11/14/07), 972 So.2d 350, 358.
47
   Rec. Doc. 11-1 p. 9.
48
   Id.
49
   Id. p. 9-10 (H&E included the original state law claims it asserted against St. Germain in Eberhardt, as
well as violations of federal laws, such as the Computer Fraud and Abuse Act and the Federal Defend
Trade Secrets Act.”); see H&E Equipment Services v. Eberhardt, No. 785-43(F), 24th JDC.
50
   Baxa v. Seterus, Inc., 2018 WL 3632361 at *3 (E.D. La. 2018) (quoting Campo v. Correa, 828 So.2d 502,
510 (La. 2002)).
59809

                                                                                             Page 11 of 14
Plaintiff filed the present suit asserting its conversion claim within the one-year

prescriptive period. The Court finds that Plaintiff’s conversion claim has also not

prescribed under the doctrine of contra non valentem.

        Preemption. Defendant argues that Plaintiff’s conversion claim should be

dismissed because it is preempted by LUTSA.51 Defendant argues that LUTSA

“displaces conflicting tort, restitutionary, and other laws of this state pertaining to civil

liability for misappropriation of a trade secret”52 and that the “plain text of LUTSA

precludes a civilian law conversion claim involving confidential information that

qualifies as a trade secret under LUTSA.”53 Consequently, Defendant argues, the

“Confidential Information and Trade Secrets” that form Plaintiff’s LUTSA claim

preempt Plaintiff from asserting a conversion claim based on those same trade

secrets.54

        Plaintiff argues in response that LUTSA “does not apply to ‘contractual

duties.’”55 Plaintiff also contends that the “trade secrets” relied upon as the basis of

its LUTSA claim are not the same as the “confidential information” underlying the

conversion claim that does not qualify as a trade secret.56 Plaintiff points to paragraph

29 of the Complaint to support the assertion that Plaintiff pled disclosure of

information that does not constitute a trade secret:

                29. St. Germain has possession of, and has used and
                disclosed, and continues to use and disclose, H&E’s

51
   Rec. Doc. 6-1 p. 8-9.
52
   Rec. Doc. 6-1 p. 8 (quoting Source Prod. & Equip. Co., Inc. v. Schehr, 2017 WL 3721543 at *6 (E.D. La.
2017)). See also LA. REV. STAT. § 51:1437(A).
53
   Id. (citing Brand Servs., L.L.C. v. Irex Corp., 909 F.3d 151, 158 (5th Cir. 2018)).
54
   Id. (citing Rec. Doc. 1 ¶¶20-23, 29-32, 54-64, 75-84).
55
   Rec. Doc. 11-1 p. 10 (quoting Brand Servs., 909 F.3d at 158).
56
   Id.
59809

                                                                                           Page 12 of 14
                confidential and proprietary information pertaining to its
                clients, their needs, and H&E’s rates and fee structure for
                such clients, in an effort to compete unfairly…57

        Confidential information and trade secrets are not the same.58 While “the plain

text of LUTSA would preclude a civilian law conversion claim involving confidential

information that qualifies as a trade secret under LUTSA,” conversion claims involving

information that does not qualify as a trade secret are not preempted.59 A plain

reading of Plaintiff’s allegations in the Complaint indicates that Plaintiff asserts

LUTSA claims based upon misappropriation of trade secrets in addition to a

conversion claim based upon misappropriation of other information that does not

arise to the level of confidentiality of a trade secret.60 At paragraph 12, Plaintiff alleges

Defendant’s commitment to “not ‘disclose to any person or entity . . . any confidential,

proprietary or trade secret information,’” indicating the misappropriation or disclosure

of other information that does not arise to a trade secret.61 At paragraph 39, Plaintiff

alleges that “Defendant learned Plaintiff’s Confidential Information and Trade

Secrets, and . . . disclosed them,” using a conjunctive term to separate Confidential

Information from Trade Secrets.62 Therefore, the Court finds that Plaintiff’s

conversion claim is not preempted by LUTSA.


57
   Rec. Doc. 1 ¶29.
58
   Brand Servs., 909 F.3d at 158.
59
   Id. at 158-59 (“We also conclude that if confidential information that is not a trade secret is nonetheless
stolen and used to the unjust benefit of the thief or detriment of the victim, then a cause of action remains
under Louisiana law. . . LUTSA does not preempt civilian law claims for conversion of information that does
not constitute a trade secret under LUTSA.”) (relying upon B&G Crane Serv., L.L.C. v. Duvic, 2005-1798
(La. App. 1 Cir. 5/5/06), 935 So. 2d 164; Defcon, Inc. v. Webb, 28,898 (La. App. 2 Cir. 1/22/97), 687 So. 2d
639. See also Total Safety U.S., Inc. v. Code Red Safety & Rental, LLC, 2019 WL 5964971 at *5 (E.D. La.
2019); Ruby Slipper Café, LLC v. Belou, 2019 WL 1254897 at *9 (E.D. La. 2019).
60
   Rec. Doc. 1 ¶29.
61
   Id. at ¶12.
62
   Id. at ¶35 (emphasis added).
59809

                                                                                               Page 13 of 14
III.    CONCLUSION

        For the reasons set forth above, Defendant’s Partial Motion to Dismiss63 is

DENIED. Plaintiff’s alternative request to amend the Complaint64 is DENIED as moot.65

        IT IS SO ORDERED.

        Signed in Baton Rouge, Louisiana on April 6, 2020.




                                    S
                                    CHIEF JUDGE SHELLY D. DICK
                                    UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF LOUISIANA




63
   Rec. Doc. 6.
64
   Rec. Doc. 1.
65
   See Rec. Doc. 11-1 p. 12.
59809

                                                                           Page 14 of 14
